ATTORNEY GRIEVANCE COMMISSION *                                IN THE COURT OF APPEALS
OF MARYLAND                   *                                OF MARYLAND
                              *
Petitioner,                   *                                Misc. Docket AG No. 50
                              *                                September Term, 2013
v.                            *
                              *                                IN THE CIRCUIT COURT FOR
SANDY F. THOMAS-BELLAMY       *                                PRINCE GEORGE’S COUNTY
                              *
Respondent.                   *                                Case No. CAE13-31946
                              *
                              *

                                              ORDER

       The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite

Suspension By Consent of the Attorney Grievance Commission of Maryland and Respondent,

Sandy F. Thomas-Bellamy, Esq., it is this 28th day of March, 2014;

       ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice

of law in the State of Maryland; and it is further

       ORDERED, that Respondent shall not apply for reinstatement of her right to practice

law earlier than six (6) months from the commencement of the suspension; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Sandy F. Thomas-

Bellamy, from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 16-772(d).




                                                     /s/ Glenn T. Harrell, Jr.
                                                     Senior Judge